Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 8, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160813(91)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  GRANT BAUSERMAN, KARL WILLIAMS and                                                                   Elizabeth T. Clement
  TEDDY BROE, on Behalf of Themselves and All                                                          Megan K. Cavanagh,
                                                                                                                        Justices
  Others Similarly Situated,
               Plaintiffs-Appellees,
                                                                    SC: 160813
  v                                                                 COA: 333181
                                                                    Ct of Claims: 15-000202-MM
  UNEMPLOYMENT INSURANCE AGENCY,
             Defendant-Appellant.
  __________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its supplemental brief is GRANTED. The supplemental brief will be accepted as
  timely filed if submitted on or before February 10, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 8, 2020

                                                                               Clerk